DETAILED ACTION
Election/Restrictions
Claims 1-12 are allowable. The restriction requirement between groups I and II , as set forth in the Office action mailed on July 16, 2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of July 16, 2019 is withdrawn.  Claims 13-27, directed to a method for in vitro transcription and translation are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has amended the claims to recite an in vitro transcription and translation method comprising contacting purified double stranded concatemeric DNA with a eukaryotic cell-free L reaction volume; page 2, second column, last paragraph, and figure 3, showing that about 500 ng of DNA provides highest expression. 500 ng in 20 L is 25 ng/L). However, Gagoski et al. teach that the RCA product is used without purification or treatment (paragraph bridging pages 4-5) and that omission of the purification step in RCA mediated translation gives this approach an advantage over the PCR-based template amplification method and makes it more compatible with multiplexing and automation (page 5, second column, first paragraph) and show that RCA generated templates can be expressed in LTE system without purification (page 6, second column, first paragraph). Therefore, Gagoski et al. teach using unpurified RCA products as it allows for multiplexing and automation, as well as being more cost effective than purified plasmid or PRC templates (table 1). Similarly, Kumar et al. (Cell-free protein synthesis using multiply-primed rolling circle amplification products; BioTechniques 47:637-639 (July 2009); provided in an IDS) also teaches using unpurified RCA for the in vitro transcription and translation reactions (page 638, first column, first paragraph) and describes that by using unpurified RCA template, in vitro transcription translation reactions can be carried out in a single tube which allows for high-throughput screening (page 638, second column, second paragraph). Additionally, Hadi et al. (Rolling circle amplification of synthetic DNA accelerates biocatalytic determination of enzyme activity relative to conventional methods; Scientific Reports, 10:10279, pp. 1-8 (2020), which is post-filing art, indicates that when unpurified RCA product is incubated with cell-free extract, the overall time and labor required for recombinant E. coli expression of an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-27 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010.  The examiner can normally be reached on M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636